Citation Nr: 1113562	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).

For the reasons set for the below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the issues on appeal.

In this case, the Veteran contends that he currently experiences service-related pain and swelling in his shoulders, hips, knees, and ankles.  Specifically, the Veteran contends that his current conditions are due to long marches and runs in cold temperatures during service.  He further contends that he experienced stiffness and pain in the joints during service and has continued to experience such symptoms since discharge.  The Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

A review of the service records shows the Veteran served as an Army crewman and track vehicle mechanic.  Treatment records show the Veteran was treated in August 1977 for injury to his right knee and right small toe.  The diagnosis was right knee bruise and right toe sprain.  The records show no other evidence of complaints of or treatment for other joints, including the Veteran's shoulders, hips, and ankles.  

Post-service records show evidence of treatment for left knee and ankle pain since 1995.  Records from 2007 and 2008 show a diagnosis of, and treatment for, left knee arthritis.  In January 2008, the Veteran underwent a partial left medial meniscectomy of the left knee.  The Board notes that the Veteran has not been afforded a VA examination in this case.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the evidence as discussed above, including the Veteran's testimony of observable symptoms of joint pain in, and after, service, the Board finds that a VA examination necessary in order to determine the Veteran's complete disability picture and to determine whether his current symptoms are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Of particular significance to the Board in this regard is the fact that the Veteran has reported experiencing joint pain and stiffness in service, and has been treated for joint pain post-discharge.  Additionally, no nexus opinion has been provided regarding the etiology of the Veteran's joint pain, and the Veteran has not been afforded a VA examination in connection with his claims.  Thus, a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4).  See also Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral shoulder, bilateral hip, bilateral knee, and bilateral ankle disability, as well as any tendonitis, that he may have.  The Veteran's claims folder must be provided to the VA examiner to review in conjunction with the Veteran's examination.  The examination report should state that the claims folder has been reviewed.  

The examiner should first provide an opinion regarding the diagnosis of any bilateral shoulder, bilateral hip, bilateral knee, and bilateral ankle disability found on examination and of any tendonitis shown on evaluation.  For any such disability diagnosed on examination, the examiner should opine as to whether it is "more likely than not" (a likelihood greater than 50%), "at least as likely as not" (a likelihood of at least 50%), or "less likely than not" or "unlikely" (a likelihood of less than 50%) that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to active duty.  In answering this question, the examiner should address the Veteran's complaints of joint pain and stiffness during service as well as his reports of pertinent post-service treatment for joint pain.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If a diagnosis cannot be rendered with regard to the Veteran's shoulder, hip, knee, ankle, and tendonitis symptomatology, the examiner should so state.  

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

2.  The claims folder should be reviewed to ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009).

3.  After the requested development has been completed, the RO/AMC should readjudicate the issues of entitlement to service connection for a bilateral shoulder disability, a bilateral hip disability, a bilateral knee disability, a bilateral ankle disability, and tendonitis based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

